

113 HR 3844 IH: To amend title 10, United States Code, to require cost or price to the Federal Government be given at least equal importance as technical or other criteria in evaluating competitive proposals for defense contracts.
U.S. House of Representatives
2014-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3844IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2014Mr. Grayson introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to require cost or price to the Federal Government be given at least equal importance as technical or other criteria in evaluating competitive proposals for defense contracts.1.Requirement that cost or price to the Federal Government be given at least equal importance as technical or other criteria in evaluating competitive proposals for defense contracts(a)RequirementSubparagraph (A) of section 2305(a)(3) of title 10, United States Code, is amended by striking proposals; and at the end of clause (ii) and all that follows through the end of the subparagraph and inserting the following: proposals and that must be assigned importance at least equal to all evaluation factors other than cost or price when combined..(b)WaiverSection 2305(a)(3) of such title is further amended by striking subparagraph (B) and inserting the following:(B)The requirement of subparagraph (A)(ii) relating to assigning at least equal importance to evaluation factors of cost or price may be waived by the head of the agency..(c)ReportSection 2305(a)(3) of such title is further amended by adding at the end the following new subparagraph:(C)Not later than 180 days after the end of each fiscal year, the Secretary of Defense shall submit to Congress, and post on a publicly available website of the Department of Defense, a report containing a list of each waiver issued by the head of an agency under subparagraph (B) during the preceding fiscal year..